992 So.2d 334 (2008)
Rillio BAPTISTE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-257.
District Court of Appeal of Florida, Third District.
October 1, 2008.
Rehearing Denied October 31, 2008.
*335 Wasson & Associates and Roy D. Wasson, Miami, for appellant.
Bill McCollum, Attorney General and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and SUAREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Carratelli v. State, 961 So.2d 312 (Fla.2007); Zack v. State, 911 So.2d 1190, 1204 (Fla.2005).